                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                    Case No. 1:19-cr-183
 v.
                                                                    HON. JANET T. NEFF
 TOMMY LEE LIBBETT, JR.,

       Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed on September 12, 2019 by

the United States Magistrate Judge in this action. The Report and Recommendation was duly

served on the parties, and no objection has been made thereto within the time required by law.

       THEREFORE, IT IS ORDERED that:

       1.      The Report and Recommendation of the Magistrate Judge (ECF No. 23) is

approved and adopted as the opinion of the Court.

       2.      Defendant’s pleas of guilty are accepted and defendant is adjudicated guilty of the

charges set forth in Counts One and Two of the Indictment.

       3.      The written plea agreement is hereby continued under advisement pending

sentencing.



Dated: September 27, 2019                                     /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
